Case 1:18-cv-03165-PAB-SKC Document 217 Filed 01/22/21 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

  Civil Action No. 18-cv-03165-PAB-SKC

  DELMART E.J.M. VREELAND, II,

        Plaintiff,

  v.

  DESIREE VIGIL,
  THEODORE L. LAURENCE,
  JAMMIE FELLHAUER,
  LINDA PARO,
  VANESSA CARSON,
  LISA HANKS,
  LINDSAY GOUTY,
  DOCTOR MAUL,
  MOUNTAIN PEAKS UROLOGY, P.C.,
  CHRISTOPHER T. HARRIGAN, M.D.,
  JENNIFER HARRIGAN,
  ASHLEY REEDER,
  CARLEY DAVIES,
  BRANDY R. KNESKI,
  CORRECTIONAL HEALTH PARTNERS, INC,
  HALL & EVANS, LLC,
  ANDREW RINGLE,
  LAURA PEARSON,
  KRISTIN A. RUIZ,
  JULIE TOLLESON,

       Defendants.
  _____________________________________________________________________

                                         ORDER


        This matter is before the Court on the Report and Recommendation of

  Magistrate Judge S. Kato Crews (the “recommendation”) [Docket No. 172] filed on

  October 16, 2020. The background facts are set forth in the magistrate judge’s

  recommendation and will not be repeated here except as relevant to resolving the
Case 1:18-cv-03165-PAB-SKC Document 217 Filed 01/22/21 USDC Colorado Page 2 of 6




  present motion. The magistrate judge recommends that the Court deny plaintiff

  Delmart Vreeland’s Motion to Amend Four Sentences on One Page of Complaint, filed

  on May 26, 2020. Docket No. 98. Plaintiff filed a timely objection. Docket No. 182.

         The Court will “determine de novo any part of the magistrate judge’s disposition

  that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is proper if it

  is specific enough to enable the Court “to focus attention on those issues – factual and

  legal – that are at the heart of the parties’ dispute.” United States v. 2121 East 30th

  Street, 73 F.3d 1057, 1059 (10th Cir. 1996). In light of plaintiff’s pro se status, the

  Court reviews his filings liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall

  v. Bellmon, 935 F.2d 1106, 1110 n.3 (10th Cir. 1991).

  I. Background

         Plaintiff is a prisoner in the Colorado Department of Corrections (“CDOC”).

  Docket No. 4 at 4. Plaintiff filed this lawsuit on December 10, 2018 based on a claimed

  delay in medical care during which time he alleges a painful mass on his lower body

  grew to the size of a golf ball and he went at least six months without pain medication.

  Docket No. 4 at 4-7.

         The initial complaint brought claims against Jammie Fellhauer, Theodore

  Laurence, and Desiree Vigil. Docket No. 1. On December 12, 2018, Magistrate Judge

  Gordon Gallagher ordered plaintiff to file an amended complaint “that provides a clear

  and concise statement of the claims he is asserting if he wishes to pursue the claims in

  this action.” Docket No. 3 at 5. Plaintiff filed his first amended complaint on December

  31, 2018 asserting an Eighth Amendment claim for deliberate indifference and a state



                                                2
Case 1:18-cv-03165-PAB-SKC Document 217 Filed 01/22/21 USDC Colorado Page 3 of 6




  law medical malpractice claim. Docket No. 4. On June 17, 2019, plaintif f filed a motion

  for leave to file a second amended complaint. Docket No. 50.

         The magistrate judge issued a recommendation that the motion for leave to

  amend be denied with respect to plaintiff’s proposed medical malpractice claims against

  defendants employed by CDOC due to plaintiff’s failure to allege that he complied with

  the Colorado Governmental Immunity Act (“CGIA”). Docket No. 71 at 11-12. The CGIA

  requires “[a]ny person claiming to have suffered an injury by a public entity or by an

  employee thereof while in the course of such employment” to “file a written notice as

  provided in this section within one hundred eighty-two days after the date of the

  discovery of the injury.” Colo. Rev. Stat. § 24-10-109(1). If the action is against a state

  employee, “the notice shall be filed with the attorney general.” Id. at § 24-10-109(3)(a).

  Further, the action can only be brought after the claimant “has received notice from the

  public entity that the public entity has denied the claim or until after ninety days has

  passed following the filing of the notice of claim required by this section, whichever

  occurs first.” Id. at § 24-10-109(6).

         Plaintiff filed an objection to this portion of the magistrate judge’s

  recommendation, asserting that (1) he did, in fact, comply with the CGIA’s notice

  requirement; (2) he is not required to state in a complaint in a federal lawsuit that he

  complied with the notice requirement; and (3) the notice requirement is an affirmative

  defense that must be asserted by defendants. Docket No. 72 at 3-4. On March 19,

  2020, the Court entered an order overruling all three of these objections. Docket No.

  74 at 3-5. The Court found that plaintiff did not identify any allegation in the proposed

  second amended complaint that indicated that he complied with the provisions of the

                                                3
Case 1:18-cv-03165-PAB-SKC Document 217 Filed 01/22/21 USDC Colorado Page 4 of 6




  CGIA. Id. at 4.

         Plaintiff filed the instant motion to amend the complaint on May 26, 2020.

  Docket No. 98. In his motion to amend, plaintiff seeks to add the following:

         Pursuant to Colorado Governmental Immunity Act C.R.S. 24-10-109,
         Plaintiff asserts jurisdiction over medical malpractice claims against state
         actors and advises he has served notice under the statute to the Colorado
         Attorney General.

  Id. at 2. The magistrate judge recommends denying the motion to amend as “moot”

  based on a footnote in the Court’s March 19, 2020 order suggesting that a simple

  sentence that plaintiff “complied with the state notice requirements” would be

  insufficient. Docket No. 172 at 3-5 (citing Docket No. 74 at 4 n.2). The magistrate

  judge also recommends the Court find that denial of the motion for leave to amend is

  proper due to plaintiff’s failure to cure deficiencies by amendment and the delay in the

  case. Id. at 5.

  II. ANALYSIS

         Since the Court’s March 19, 2020 order, the Tenth Circuit addressed notice

  under the CGIA in Scott v. Cary, 829 F. App’x 334 (10th Cir. 2020) (unpublished). In

  Scott, the complaint alleged that, “[p]ursuant to C.R.S. 24-10-109 the Plaintif f has mail

  [sic] an intent to sue to Aurora City Saftey [sic] Office on or around March 15, 2017.” Id.

  at 336. Defendants filed a motion to dismiss based on who plaintiff provided the notice

  to. Id. The Tenth Circuit recognized that, under Colorado law, a plaintiff must plead

  compliance with the CGIA’s notice provisions, but stated that “even if Colorado law

  governs pleading in federal court (which we need not resolve), we have held that the

  pleading need not provide details.” Id. at 337. The court noted that “an allegation such


                                               4
Case 1:18-cv-03165-PAB-SKC Document 217 Filed 01/22/21 USDC Colorado Page 5 of 6




  as the following would suffice: ‘Plaintiff fully complied with the provisions of

  Colo.Rev.Stat. section 24-10-109.’” 1 Id. (quoting Aspen Orthopaedics & Sports Med.,

  LLC v. Aspen Valley Hosp. Dist., 353 F.3d 832, 841 (10th Cir. 2003)).

         Plaintiff seeks leave to add the following statement:

         Pursuant to Colorado Governmental Immunity Act C.R.S. 24-10-109,
         Plaintiff asserts jurisdiction over medical malpractice claims against state
         actors and advises he has served notice under the statute to the Colorado
         Attorney General.

  Docket No. 98 at 10. Under Aspen Orthopaedics and Scott, this statement sufficiently

  pleads compliance with the CGIA because it identifies the CGIA and states that plaintiff

  provided notice under it. See Scott, 829 F. App’x at 337; Aspen Orthopaedics, 353

  F.3d at 841. Accordingly, plaintiff’s proposed amendment of the complaint is proper.

         The magistrate judge also recommends denying the motion to amend because

  doing so would make the complaint a “moving target” and plaintiff has already had

  opportunities to cure deficiencies, but has failed to do so. Docket No. 172 at 5; 5 n.3.

  While this case was filed on December 10, 2018, a scheduling order has not yet been

  entered, and it is still at the motion to dismiss stage. See Docket Nos. 96, 115, 136,

  and 154. Plaintiff attempted to cure the CGIA defect shortly after becoming aware of it,

         1
           A court may deny leave to amend if the complaint, as amended, would be
  subject to dismissal. Anderson, 499 F.3d at 1238. Aspen Orthopaedics was written
  before the Supreme Court clarified the standard for granting a motion to dismiss under
  Federal Rule of Civil Procedure 12(b)(6) in Bell Atl. Corp. v. Twombly, 550 U.S. 544
  (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly, a plaintiff must
  offer specific factual allegations to support each claim. Twombly, 550 U.S. at 555. The
  Court in Scott declined to resolve whether Colorado law governed the sufficiency of
  CGIA pleadings in federal court. Scott, 829 F. App’x at 337. Regardless, the Tenth
  Circuit’s citation of Aspen Orthopaedics in Scott indicates that a simple statement that
  the plaintiff complied with Colo. Rev. Stat. § 24-10-109 is sufficient to withstand a
  motion to dismiss.

                                                5
Case 1:18-cv-03165-PAB-SKC Document 217 Filed 01/22/21 USDC Colorado Page 6 of 6




  and the Court finds that there was no undue delay.

         Based on the foregoing, it is

         ORDERED that the Recommendation of United States Magistrate Judge S. Kato

  Crews [Docket No. 172] is REJECTED. It is further

         ORDERED that plaintiff’s Motion to Amend Four Sentences on One Page of

  Complaint [Docket No. 98] is GRANTED. It is further

         ORDERED that plaintiff shall file a third amended complaint on or before March

  5, 2021 that adds only the following language to Section C Jurisdiction: “Pursuant to

  Colorado Governmental Immunity Act C.R.S. 24-10-109, Plaintiff asserts jurisdiction

  over medical malpractice claims against state actors and advises he has served notice

  under the statute to the Colorado Attorney General.” It is further

         ORDERED that the Clerk’s Office shall mail a copy of the second amended

  complaint, Docket No. 77, to plaintiff.



         DATED January 22, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              6
